        Case 3:19-cr-00039-RCJ-WGC Document 31 Filed 04/08/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   MEGAN RACHOW
     Nevada Bar No. 8231
 4   Assistant United States Attorney
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     (775) 784-5438
 6
     Megan.Rachow@usdoj.gov
 7
     Attorneys for the United States
 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                 Case No. 3:19-cr-00039-RCJ-WGC

12                   Plaintiff,
                                                             ORDER GRANTING CONTINUANCE
13           v.

14   KRISTOPHER JOHNSON,

15                   Defendants.

16
17           Pursuant to the Court’s Order (ECF No. 29), the parties hereby furnish the following

18   joint status report. According to the Court’s Order, the “parties are directed to file a status report

19   no later than 12:00 noon on Wednesday, April 8, 2020, (1) to advise whether the defendant

20   consents to proceed with the felony plea or sentencing hearing, as scheduled but using video

21   conferencing, and, (2) to explain why the sentencing cannot be further delayed without serious

22   harm to the interests of justice, or (3) to advise whether the parties agree to a continuance,

23   indicating the maximum length of time.”

24           Mr. Johnson consents to conducting his change of plea hearing using video conferencing

25   and the Court has approved of that arrangement. ECF No. 30 (“To the extent the defendant

26   consents to a Video Change of Plea, IT IS ORDERED that a Video Change of Plea Hearing is
        Case 3:19-cr-00039-RCJ-WGC Document 31 Filed 04/08/20 Page 2 of 3




 1   set for Monday, April 13, 2020 at 11:00 AM before Judge Robert C. Jones.”). Defense counsel
 2   has contacted the Courtroom Administrator as directed and coordinated the details of Mr.
 3   Johnson’s video appearance. At this time, however, counsel cannot identify any reason why the
 4   change of plea cannot be further delayed without serious harm to the interests of justice. See
 5   ECF No. 29. To the extent the Court finds that there is no reason why the hearing cannot be
 6   further delayed, the parties would suggest a continuance of no greater than four months from
 7   today’s date. If the Court so determines, the government will file a motion to continue or a
 8   stipulation to continue with the defendant’s consent.
 9          Jury trial remains scheduled for April 13, 2020, the same date that Mr. Johnson’s change
10   of plea hearing is scheduled to take place. To the extent the Court believes the change of plea
11   hearing should be continued, Mr. Johnson would consent to vacating the jury trial and
12   continuing the jury trial to a date to coincide with his continued change of plea hearing.
13
            Dated this 8th day of April, 2020.
14
                                                     NICHOLAS A. TRUTANICH
15                                                   United State Attorney
16                                   ORDER
                                                By: /s/ Megan Rachow
17                                                    MEGAN RACHOW
     In light of the Joint Status Report (ECF No. 31),Assistant United States Attorney
18   IT IS HEREBY ORDERED that the Court finds that there is no reason why the Change of
19   Plea hearing set for Monday, April 13, 2020 at 11:00 A.M. cannot be delayed and GRANTS
     the parties request for continuance of no greater than four months.
20   IT IS FURTHER ORDERED that on or before 12:00 P.M, Friday, April 10, 2020, the parties
     shall file a stipulation for continuance with defendant's consent, VACATING the Change of
21
     Plea currently set for 11:00 A.M., Monday, April 13, 2020.
22   IT IS FURTHER ORDERED that the Calendar Call and Jury Trial will be RESCHEDULED
     to a Calendar Call set for 10:00 A.M., Monday, August 3, 2020 and Jury Trial for 8:30 A.M.,
23   Monday, September 21, 2020, before Judge Robert C. Jones.
24   IT IS SO ORDERED this 9th day of April, 2020.
     ________________________________________
25   ROBERT C. JONES
     United States District Judge
26
                                                      2
